EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph A. Zennamo on 10 February 2021.
The application has been amended as follows: 
Claim 1, line 14: 
- -wherein the width of the linear portion gradually decreases outwardly along the radial direction of the ceramic cylinder tube,- - is inserted after “tube,”
	Claim 2 is cancelled.
	Claim 15, line 13: 
- -wherein the width of the linear portion gradually decreases outwardly along the radial direction of the ceramic cylinder tube,- - is inserted after “tube,”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In reference to claims 1 and 15, the prior art of record when considered as a whole, alone or in combination neither anticipates nor renders obvious without improper hindsight, radial linear portions widths that decrease gradually in the outward radial direction, such as depicted in Fig. 12. For example the prior art, such as US 2014/0205794 A1 (previously cited) does not suggest linear portions .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168.  The examiner can normally be reached on M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746      

10 February 2021